            Case: 1:19-cv-01378-PAG Doc #: 7 Filed: 07/26/19 1 of 3. PageID #: 31



                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO

JAMES EVERETT SHELTON,
individually and on behalf of all those
similarly situated,
                                                            Case No. 1:19-cv-01378-PAG
                               Plaintiff,
                                                            Judge: Hon. Patricia A. Gaughan
       v.

RESORTCOM INTERNATIONAL, LLC,

                               Defendant.


              SECOND STIPULATION FOR EXTENSION OF TIME TO ANSWER
                OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

            It is hereby stipulated and consented by and between the undersigned counsel for Plaintiff

James Shelton (“Plaintiff”) and Defendant ResortCom International, LLC (“Defendant”), that the

date by which Defendant must answer, move, or otherwise respond to Plaintiff’s Complaint is

hereby extended by seven (7) days through Friday, August 2, 2019. 1

      s/ Brian K. Murphy                                      s/ David J. Oberly
    MURRAY MURPHY MOUL + BASIL LLP                          BLANK ROME LLP
    Brian K. Murphy (0070654)                               David J. Oberly (0088410)
    Jonathan P. Misny (9900673)                             1700 PNC Center
    1114 Dublin Road                                        201 East Fifth Street
    Columbus, Ohio 43215                                    Cincinnati, Ohio 45202
    Phone: 614.488.0400                                     Phone: 513.362.8711
    Fax: 614.488.0401                                       Fax: 513.362.8798
    Email: murphy@mmmb.com                                  Email: doberly@blankrome.com
    Email: misny@mmmb.com
                                                            Ana Tagvoryan (pro hac vice forthcoming)
    Anthony I. Paronich                                     2029 Century Park East, Sixth Floor
    PARONICH LAW, P.C.                                      Los Angeles, CA 90067
    350 Lincoln Street, Suite 2400                          Phone: 424.239.3465
    Hingham, MA 03043                                       Fax: 424.239.3690
    Phone: 508.221.1510                                     Email: atagvoryan@blankrome.com
    Email: anthony@paronichlaw.com

1
  By executing this Stipulation, ResortCom is not waiving its ability to challenge venue and personal jurisdiction, and
hereby reserves its right to assert such a challenge at the appropriate time.
      Case: 1:19-cv-01378-PAG Doc #: 7 Filed: 07/26/19 2 of 3. PageID #: 32




Counsel for Plaintiff James Everett Shelton   Jeffrey N. Rosenthal (pro hac vice
                                              forthcoming)
                                              One Logan Square, 130 N. 18th Street
                                              Philadelphia, PA 19103
                                              Phone: 215.569.5553
                                              Fax: 215.832.5533
                                              Email: rosenthal-j@blankrome.com

                                              Counsel for ResortCom International, LLC

Dated: July 26, 2019                          Dated: July 26, 2019


IT IS SO ORDERED.                             BY THE COURT:




                                              HON. PATRICIA A. GAUGHAN
                                              United States District Judge
       Case: 1:19-cv-01378-PAG Doc #: 7 Filed: 07/26/19 3 of 3. PageID #: 33



                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on all counsel of record using the

Court’s ECF filing system.


 Dated: July 26, 2019                             s/ David J. Oberly
                                                 David J. Oberly (0088410)
